 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:17-cv-02386-APG-GWF Document 65 Filed 11/07/18 Page 1of 4
FILED 7
Beeb Recett 1095756 ed
Zl Hose- P.0.R%X bso —-NOV=7 9g |
3 Tidion 56b504.8 ALU BIETO a fo _
q ea ——
BP ANAT BO sTA TES - = Hey
bp gstercd oF Weiser ce
7 _ ne
$ “Jesse Ate {cin n Ross , [tase ve:
4 Maint cf lar ev-ca266 MA-Cw F
lol “VWYS7. _
U( Bazan Sander! etal, Matar Cc Lema of Conk
ot Zh —Oefirdands. |e E “le D Bill wé casts. a _
[2 - - _ Modlan. bor casts] Fees, L Fed. RQ...
/4 _— ejvP Rale SY god dQ.
(Ss

 

 

CUMES Now ove. pared Plai mifhe Ap

 

 

 

 

 

 

 

1%
f q Ths ea 1. hesed
Zo \.otr file. Te. Attuc
2 Binthue te £5... CAS |
42 | eetmited é th ew
__ 23 a
2yY
25 ff
_ —-2b | Cocslic Cnte é seruice Attache d.
ST Oe

 

 

of

Nie

a
[Pro-5@ - in turcennted, Te Rese aed ball

| Peta’ ssiun Fm the Coat. te Fu 4 eth 4
the. Ppers. a Plemding S

Mena tand am ok fs has 4
llas any_onal. oye

peering
Y ey west |

fins oF his. Patter...

Le. QOPe 5 _
Case 2:17-cv-02386-APG-GWF Document 65 Filed 11/07/18 Page 2 of 4

Memo Con LAMA of faints 3 Buthectte es

 

~“L MYorctinent Ohicodsaca {Ar sry

 

ON rojishy4 This Cutt Cynducded A 10S

 

SCCbbn! a ok A civ (dbts Corn Plait peFetning

 

 

 

te aces A he etn te a tap
A Go If Ay BRAY Tle Filing oe “le. ing S

 

ar Pngars” (ELE pe Loo @ pq 302 Lines lé- 20)
B On LO-19-1% The Curr} a.rnnted Cluint. - Rule

 

 

“65 mutton Fok we: Lf.

 

SEAS ERE STE

_—— a

 

. Acta Stundald

 

—
NO

 

tt fs uel | established d That The. (us)

 

NS

Oisrick Coucts ue the. lahetont rates” te

 

MN
~~

Conkcy\ \ thelr duckets. (Tompson -v+ tows, Auth. of

 

_—
MI

City ok hus angele S Tz E23 $299 qtr etvaD)

 

 

|

 

a

 

Leaul Piry.a2.tne nt.

 

 

 

 

—
R

 

,
Ly

Plo! na EE Reso LeCully rive 5 fle Cited petit Pada! ¢f
(ft Fic {he Cen san Set uct in fla Wnt fom Fur

 

Y

A 4 eXConse\ Ejle tle pill ot CAS 2 EXPENSES

 

N

hs Fel. QR.cid. & fule s4 (HC) hs spec ike

 

WS
»~

4 we. Frases {A5 he tren + het said filing &

 

NS)
WN

Mest be # Xecuded, The MAGA must bo C'led by ji-2-18

 

Z 4

Seo, Fed Lew, % Rule St/AA

 

25

Lb Other Jol% ) eres Rood.

 

Te 2. Ross

 

Le
27

Ore-se.- Phas f4, FE

 

2D

 

 

 
why ay

Case 2:17-cv-02386-APG-GWF Document 65 Filed 11/07/18 Page 3 of 4

 

 

PROOF OF SERVICE BY MAIL,
BY PERSON IN STATE CUSTODY

(Fed. R. Civ, P, 5; 28 U.S.C. § 1746)

|, Sse. Lh Ross , declare:

| am over 18 years of age and a party to this action. I am a resident of ar \ 4h Desec+

Sfaie, Of oor Prison,
in the county of Clack« fWada
. My prison ‘address is: P QO, A aX LS SC
Endian brings MY 87dI7d

on [9-320-]% ;

 

 

 

(DATE)
1 served the attached: Coc Ie Court ty Eile \
Q) A J Fudd 2) tvdion Cyc oust s/Fees -_--
(DESCRIBE DOCUMENT)

on the parties herein by placing true and correct copies thereof, enclosed in a sealed envelope,
with postage thereon fully paid, in the United States Mail in a deposit box so provided at the
above-named correctional institution in which I am presently confined. The envelope was

addressed as follows:

dered MW Fost AW AG SSF S Gest tts ingen AVE
3¢0Q hie Louis AM S9fal

1 declare under penalty of perjury under the laws of the United States of America that the
forgoing is true and correct.

Executed on Jé-3¢-|<_

(DaTe} (DECLARANT'S SIGNATURE)

 

K:\COMMONICSA\FORMS\P_PRFSVC.WPD August 21, 2000 (2:1 tpm)

 

 
ro

gplletepedt gag heefetfoeGflgge Lyre dfAUUe fA at foggy PEBSC- TOTES

S )OlbL nw soban sw
g hee) WY- AS “PAY Svrban ogo
8 KAP yng oN Sh s0@1Zy C Qho77
8
=
oO
O
<

 

A WV ‘A 2AasyH
MI7\2

 
    
 

TE ,
-/  OOOt EBMaSeckoe SIT, none NOD de1-9b<Z O-na-Li:t | 9L003 AVS M1495 vat

 

000s ae it St rao) ong x09 ON foe
iy Geen Aah SZ {3 SH OS Piri re (rem ~ A-55 94 PSG 0. C4
SG i SOSA SE HL oud Oy AL wine7 274 Ww FS 4S LONE SSA) Y OSSAP_
emcee nace eine Rats a ¥

 

 

 

Case 2:17+Cv-02386
